In a proceeding under section 696 of the Civil Practice Act, to determine title to shares of corporation stock, the petition was dismissed on the cross motion of the third-party claimant (respondent on this appeal) as insufficient on the ground that no valid levy had been made under section 174 of the Personal Property Law, and on the further ground that the petition fails to set forth factual allegations showing a fraudulent conveyance of stock by the judgment debtor, Emanuel A. Ballin, to the third-party claimant. Petitioner appeals from an order granting the cross motion. Order reversed, without costs, cross motion denied, without costs, and matter remitted to the Special Term for the purpose of proceeding as provided for in section 696 of the Civil Practice Act. In respect to the levy, the petition is at least sufficient to empower the trial court to decide the validity of the levy under section 174 of the Personal Property Law. The papers *1109sufficiently indicate a claim that the judgment debtor is the owner oí shares o£ stock which have been issued in the maiden name of respondent, his wife. Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ., concur.